RIPPLE, Circuit Judge, concurring.
I join the judgment of the court and all but part V of Judge Cudahy’s comprehensive and thoughtful opinion. In my view, Quaker’s corporate conduct in this matter deserves a somewhat less charitable appraisal than that presented in part V. Therefore, in assessing damages, I believe the district court, in the exercise of its *964discretion, might well place substantial emphasis on deterrence. See Roulo v. Russ Berne & Co., Inc., 886 F.2d 931, 941 (7th Cir.1989). Therefore, I doubt very much that damages measured by a “reasonable royalty” (opinion 962-63) — a speculative approximation itself — necessarily would suffice in this case. Nevertheless, I agree with Judge Cudahy that the district court’s use of a “percentage of profits” benchmark for the award of damages is difficult to sustain. I therefore concur in his conclusion that a more precise determination is appropriate.